UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-50838 NETLOGIC MICROSYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 77-0455244 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3975 Freedom Circle Santa Clara, CA 95054 (408) 454-3000 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuance to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer¨Accelerated filerxNon-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atSeptember 30, 2010 Common Stock, $0.01 par value per share 63,865,896 shares Table of Contents NETLOGIC MICROSYSTEMS, INC. FORM 10-Q TABLE OF CONTENTS PageNo. PARTI: FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as ofSeptember 30, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations for the three andnine months endedSeptember 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows for thenine months endedSeptember 30, 2010 and 2009 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item3. Quantitative and Qualitative Disclosures About Market Risk 33 Item4. Controls and Procedures 33 PARTII: OTHER INFORMATION 34 Item1. Legal Proceedings 34 Item1A. Risk Factors 34 Item6. Exhibits 36 Signatures 37 2 Table of Contents PART I: FINANCIAL INFORMATION Item1. Financial Statements NETLOGIC MICROSYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS) (UNAUDITED) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities, short-term - Accounts receivable, net Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible asset, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Contingent earn-out liability Deferred margin Software licenses and other obligations, current Total current liabilities Software licenses and other obligations, long-term Other liabilities Total liabilities Stockholders' equity Common stock Additional paid-in capital Accumulated other comprehensive income 32 - Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents NETLOGIC MICROSYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, EXCEPT FOR PER SHARE AMOUNTS) (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Cost of revenue Gross profit Operating expenses: Research and development Selling, general and administrative Change in contingent earn-out liability - - Acquisition-related costs - Total operating expenses Income (loss) from operations ) ) ) Interest and other income (expense), net ) ) ) Income (loss) before income taxes ) ) ) Provision for (benefit from) income taxes ) ) ) Net income (loss) $ $ ) $ ) $ ) Net income (loss) per share-basic $ $ ) $ ) $ ) Net income (loss) per share-diluted $ $ ) $ ) $ ) Shares used in calculation-basic Shares used in calculation-diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents NETLOGIC MICROSYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) (UNAUDITED) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation and amortization Gain on disposal of property and equipment ) - Write-off debt issuance costs related to line of credit - Amortization of premium relating to debt securities - Stock-based compensation Provision for doubtful accounts - Provision for inventory reserves Deferred income taxes, net ) Changes in current assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities ) Contingent earn-out liability - Deferred margin ) Other long-term liabilities Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Purchase of intangible assets ) - Purchase of marketable securities ) ) Sales and maturities of marketable securities Loan to RMI - ) Cash paid for acquisitions - ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from line of credit and term notes - Payments of principal of line of credit and term notes - ) Payments of software license and other obligations ) ) Payments of debt issuance costs - ) Proceeds from issuance of Common Stock pursuant to a follow-on offering - Payments for stock offering costs ) - Proceeds from other issuances of Common Stock Tax payments related to vested awards ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Acquisition of property and equipment under capital leases and software license obligations $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents NETLOGIC MICROSYSTEMS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of NetLogic Microsystems, Inc. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and with the instructions for Form 10-Q and Regulation S-X statements. Accordingly, they do not include all of the information and notes required for complete financial statements. In the opinion of management, all adjustments, consisting of only normal recurring items, considered necessary for a fair statement of the results of operations for the periods are shown. On February 16, 2010, the Company’s directors approved a 2-for-1 stock split of the Company’s common stock, to be effected pursuant to the issuance of additional shares as a stock dividend. The stock dividend was paid on March 19, 2010 to stockholders of record as of March 5, 2010. All share and per share amounts in these condensed consolidated financial statements and related notes have been retroactively adjusted to reflect the stock split for all periods presented. These unaudited financial statements should be read in conjunction with the audited financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K/A for the year ended December31, 2009. Operating results for the three and nine months ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December31, 2010. Critical Accounting Policies and Estimates The preparation of the Company’s unaudited condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires it to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.The Company based these estimates and assumptions on historical experience and evaluated them on an on-going basis to help ensure they remain reasonable under current conditions.Actual results could differ from those estimates. During the three and nine months ended September 30, 2010, there were no significant changes to the critical accounting policies and estimates discussed in the Company’s 2009 annual report on Form 10-K/A except for the following: Revenue recognition. The Company has entered into licensing agreements with some of its customers.For these license arrangements the Company recognizes revenue under the proportionate performance method provided that fees are fixed or determinable and collectability is probable.When such license arrangements contain multiple elements (e.g., license grants and services), the Company reviews each element to determine the separate units of accounting that exist within the agreement.If more than one unit of accounting exists, the Company generally allocates the consideration payable under the agreement to each unit of accounting using the relative fair value method.The Company recognizes revenue for each unit of accounting when the revenue recognition criteria have been met for that unit of accounting. Cash, Cash Equivalents and Marketable Securities. The Company considers all highly liquid investments purchased with a remaining maturity of three months or less at the date of purchase to be cash equivalents.The Company diversifies its deposits with high credit quality financial institutions.Deposits held in money market funds are stated at cost, which approximates market value.Money market deposits are readily convertible to cash and are classified as cash equivalents.Marketable securities held by the Company, which are all available-for-sale investments and carried at fair value, consisted of U.S. treasury and government agency securities.The cost of securities sold is accounted for based on the specific identification method.Marketable securities with remaining contractual maturities on the date of purchase greater than 90 days are classified as short-term even though the contractual maturities may be greater than one year because such investments, which are highly liquid, represent funds available for use in current operations.These investments are monitored for impairment periodically and reductions in carrying value are recorded against earnings when the declines are determined to be other-than-temporary. 6 Table of Contents 2. Basic and Diluted Net Loss Per Share The Company computes net income (loss) per share in accordance with ASC 260, “Earnings per Share.” Basic net income (loss) per share is computed by dividing net income (loss) attributable to common stockholders (numerator) by the weighted average number of common shares outstanding (denominator) during the period. Diluted net income (loss) per share gives effect to all dilutive potential common shares outstanding during the period including stock options and warrants using the treasury stock method. The following is a reconciliation of the weighted average number of common shares used to calculate basic net income (loss) per share to the weighted average common and potential common shares used to calculate diluted net income (loss) per share for the three and nine months ended September 30, 2010 and 2009 (in thousands, except per share data): Three Months Ended September 30, Nine Months Ended September 30, Numerator: Net income (loss): basic and diluted $ $ ) $ ) $ ) Denominator: Add: common shares outstanding Less: unvested common shares subject to repurchase - ) - ) Total shares: basic Add: stock options and warrants outstanding - - - Total shares: diluted Net income (loss) per share: basic $ $ ) $ ) $ ) Net income (loss) per share: diluted $ $ ) $ ) $ ) For the three and nine months ended September 30, 2010 and 2009, employee stock options to purchase the following numbers of shares of common stock were excluded from the computation of diluted net income (loss) per share as their effect would be anti-dilutive (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Shares excluded from the computation of diluted net income per share - 7 Table of Contents 3. Stock-Based Compensation The Company has adopted stock plans that provide for grants to employees of equity-based awards, which include stock options and restricted stock. In addition, the Company has an Employee Stock Purchase Plan (“ESPP”) that allows employees to purchase its common stock at a discount through payroll deductions. The estimated fair value of the Company’s equity-based awards, less expected forfeitures, is amortized over the service period of the awards. The Company also grants stock options and restricted stock to new employees in accordance with Nasdaq Marketplace rule 5635(c)(4) as an inducement material to the new employee’s entering into employment with the Company.At the Company's 2010 Annual Meeting of Stockholders held on May21, 2010, the Company's stockholders approved an increase of 2,700,000 shares reserved for issuance under the Company’s 2004 Equity Incentive Plan. The following table summarizes stock-based compensation expense recorded for the periods presented (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Cost of revenue $ Research and development Selling, general and administrative Total stock-based compensation expense $ In addition, the Company capitalized approximately $0.1 million and $0.1 million of stock-based compensation in inventory as of September 30, 2010 and December31, 2009, respectively, which represented indirect manufacturing costs related to its inventory. Stock Options The exercise price of each stock option generally equals the market price of the Company’s common stock on the date of grant. Most options vest over four years and expire no later than ten years from the grant date. During the three and nine months ended September 30, 2010 the Company did not grant stock options to purchase shares of common stock. During the three and nine months ended September 30, 2009, the Company granted stock options to purchase approximately 104,000 and 622,000 shares of common stock, respectively. As of September 30, 2010 there was approximately $14.7 million of total unrecognized compensation cost related to unvested stock options granted and outstanding with a weighted average remaining vesting period of 2.75 years. Restricted Stock During the three and nine months ended September30, 2010 the Company granted restricted stock units representing the future right to acquire approximately 128,000 and 573,000 shares of common stock, respectively. During the three and nine months ended September 30, 2009, the Company granted restricted stock units representing the future right to acquire approximately 326,000 and 964,000 shares of common stock, respectively. These awards vest over the requisite service period, which ranges from six months to four years. The fair value of the restricted stock units was determined using the fair value of the Company’s common stock on the grant date. The fair value of the restricted stock units is amortized on a straight-line basis over the service period, and is reduced for estimated forfeitures. As of September 30, 2010, there was approximately $53.1 million of total unrecognized compensation cost related to unvested restricted stock units granted which is expected to be recognized over a weighted average period of 2.45 years. Employee Stock Purchase Plan The Company’s ESPP provides that eligible employees may purchase up to $25,000 worth of its common stock annually over the course of two six-month offering periods. The purchase price to be paid by participants is 85% of the price per share of the Company’s common stock either at the beginning or the end of each six-month offering period, whichever is less. 8 Table of Contents Valuation Assumptions The fair value of each option grant is estimated on the date of grant using the Black-Scholes option pricing model. This model was developed for use in estimating the value of publicly traded options that have no vesting restrictions and are fully transferable. The Company’s employee stock options have characteristics significantly different from those of publicly traded options as they have vesting requirements and are not fully transferable. The weighted average assumptions used in the model are outlined in the following table (there were no stock options granted during the three and nine months ended September 30, 2010): Three Months Ended September 30, Nine Months Ended September 30, Stock Option Plans: Risk-free interest rate - % - % Expected life of options (in years) - - Expected dividend yield - % - % Volatility - 56
